Dixon, J.
(dissenting). At the trial the plaintiff proved that, in the course of his duty as a brakeman employed by the defendant, he attempted in the night time to get on a freight car in the defendant’s train; that the step of the car was loose and turned as he placed his weight upon it, so that he fell and was injured. On this proof he was nonsuited for lack of evidence of negligence in the defendant.
I think he presented a case for the jury.
The car being in defendant’s possession was presumptively the defendant’s car, or at least one as to which when placed in the defendant’s train it was chargeable with an employer’s duty toward the employes. When the plaintiff proved that the step was so loose as to turn under his weight, he established a probability that it had been defective for some time and to an extent discoverable by careful inspection, for the step of a car is not ordinarily subject to sudden and severe strains, but is liable to become defective gradually and perceptibly. Against the danger arising from such liability the only practicable safeguard for a brakeman is to be found in the employer’s duty of inspection and repair, and I think in the present case the plaintiff was entitled to have submitted to the jury the question whether that duty had been performed by the defendant.
For affirmance — The Chief Justice, Depue, Van Syckel, Lippincott, Gummeee, Ludlow, Bogert, Nixon, Hendrickson, Adams, Vredenburgh. LI.
For reversal—Dixon, Collins. 2.